DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 12/15/2021 is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8, 10, 12 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanjolia [US 20110165780].
Claim 1: Kanjolia teaches a method of forming ruthenium containing film by atomic layer deposition (ALD) [abstract], the method comprises supplying a Ru containing precursor [0019] such as Ru(DMBD)(CO)3 (ɳ4-2,3-dimethylbutadiene ruthenium tricarbonyl) [0025] into a processing container comprising a substrate (for example, a wafer loaded into a reaction chamber) [0060] and a co-reactant such as silane (SiH4) [0031]. Kanjolia also teaches the ALD process can perform multiple cycles of the precursor and co-reactant (alternately repeating the gas supplying steps and repeating a plurality of times) [0060; 0003]. Alternatively, it would have been obvious to one of ordinary skill in the art to select the particular claimed combination of precursor and co-reactant for ALD since Kanjolia exemplifies a finite number of precursors and co-reactants and it would have been obvious to one of ordinary skill in the art to try the different combinations to produce a desired film. It is noted that RuSi film is an intended use of the invention rather than providing limitation to the invention. If the body of a claim 
Claim 8: Kanjolia teaches the precursor can be direct liquid injection to the reaction chamber (which appears to meet the definition of supplying continuously in light of applicant’s disclosure) [0038].
Claim 10: Kanjolia teaches an example of the substrate temperature being 250 degrees C [0034].
Claim 12: Kanjolia teaches the co-reactant can be silane (SiH4) [0031].

Claims 2-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia as applied to claim 1 above, and further in view of Tachibana [US 20090266296].
Teaching of the prior art is aforementioned, but does not appear to teach the co-reactant is stored in a storage tank in the processing chamber by opening and closing a valve disposed between the process container and storage tank into the chamber by opening and closing a valve disposed between the processing container and the storage tank. Tachibana is provided.
Claims 2 and 9: Tachibana, directed to ALD [abstract], teaches that at least one buffer tank is provided between the material vaporizer and a fill valve [abstract; Fig. 1]. It would have been obvious to one of ordinary skill in the art to provide a buffer tank and valve between the vapor source and process chamber to stably supply source gas with short ALD cycles [0008]. It would have been obvious to one of ordinary skill in the art to modify the source gases of Kanjolia to include a buffer and valve so as to supply a stable source of raw material to the process chamber.
Claim 3: although the prior art does not explicitly teach the Ru containing gas is continuously supplied (note Kanjolia teaches the precursor can be supplied by direct liquid injection) whereas the co-reactant is stored in a storage tank, it would have been obvious to one of ordinary skill in the art to 
Claim 4: again if the buffer chamber is not used with the precursor source, the precursor can be directed supplied to the process chamber bypassing a storage tank. 
Claim 5: Kanjolia teaches substrate temperature being 250 degrees C [0034].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia as applied to claim 1 above, and further in view of Lee [US 20150235959].
Teaching of the prior art is aforementioned, but does not appear to teach an insulating film is formed on the substrate. Lee is provided.
Claim 11: Lee, directed to a wiring structure, teaches conductive material may be formed of various metals such as RuSi [0095], wherein the base substrate (used to manufacture a semiconductor device) can further comprise an insulating layer on the substrate [0126]. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further provide an insulating layer on the substrate since Kanjolia teaches the method is commonly used for manufacturing semiconductor devices [0003] and Lee teaches it is known in the semiconductor art that a typical substrate base can have an insulating layer provided thereon with combination of a RuSi film. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia in view of Tachibana as applied to claim 5 above, and further in view of Lee [US 20150235959]. 

Claim 6: Lee, directed to a wiring structure, teaches conductive material may be formed of various metals such as RuSi [0095], wherein the base substrate (used to manufacture a semiconductor device) can further comprise an insulating layer on the substrate [0126]. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further provide an insulating layer on the substrate since Kanjolia teaches the method is commonly used for manufacturing semiconductor devices [0003] and Lee teaches it is known in the semiconductor art that a typical substrate base can have an insulating layer provided thereon with combination of a RuSi film. 
Claim 7: Kanjolia teaches the co-reactant can be silane (SiH4) [0031].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 10, 12 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16727147 in view Kanjolia.  The copending application does not appear to teach using Ru(DMBD)(CO)3 as a precursor, but Kanjolia teaches such precursor is an operable alternative Ru precursor for ALD. 
This is a provisional obviousness-type double patenting rejection.
Claims 2-5, 9 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16727147 in view of Kanjolia and Tachibana. The copending application does not appear to teach using a buffer or storage tank between source and deposition chamber. Teachings of Tachibana is aforementioned.
This is a provisional obviousness-type double patenting rejection.
Claims 6-7, 11 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16727147 in view of Kanjolia and Tachibana and Lee. The copending application does not appear to teach providing an insulating layer on the substrate. Teachings of Lee is aforementioned.
This is a provisional obviousness-type double patenting rejection.

Conclusion
Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANDY C LOUIE/               Primary Examiner, Art Unit 1715